Exhibit 10.1

 

FORM OF FIRST AMENDMENT TO

WARRANT TO PURCHASE COMMON STOCK

 

This FIRST AMENDMENT TO WARRANT TO PURCHASE COMMON STOCK (this “Amendment”),
dated as of May 16, 2019 (the “Effective Date”), is issued by XPRESSPA GROUP,
INC., a Delaware corporation (the “Company”), in favor of the holder (the
“Holder”) of the Warrant (as defined below). Capitalized terms used but not
defined in this Amendment shall have the meanings that are set forth in the
Warrant.

 

RECITALS

 

WHEREAS, the Company issued a Class B Warrant to Purchase Common Stock, dated as
of May 17, 2018, which entitles the Holder to purchase shares of Common Stock of
the Company pursuant to the terms and conditions therein (as amended, modified,
supplemented, or restated from time to time, the “Warrant”); and

 

WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company and its stockholders to extend the Expiration Date
of the Warrant on the terms set forth herein.

 

AMENDMENT

 

1.      Amendment to “Expiration Date”. The definition of “Expiration Date” as
found in Section 19(o) of the Warrant is hereby amended and restated as follows:

 

“Expiration Date” means June 17, 2019.

 

2.      Amendment to Section 2(a) of the Warrant. Section 2(a) of the Warrant
shall be amended and restated as follows:

 

“(a) Certain Anti-Dilution Adjustments. In addition to the reductions of the
Exercise Price described in Section 2(b), if, at any time while this Note is
outstanding, the Company or any Subsidiary, as applicable, sells or grants any
option to purchase or sells or grants any right to reprice, or otherwise
disposes of or issues (or announces any sale, grant or any option to purchase or
other disposition), any Common Stock or Common Stock Equivalents entitling any
Person to acquire Common Stock at an effective price per share that is lower
than the then Exercise Price (such lower price, the “Base Exercise Price” and
such issuances, collectively, a “Dilutive Issuance”) (if the holder of the
Common Stock or Common Stock Equivalents so issued shall at any time, whether by
operation of purchase price adjustments, reset provisions, floating conversion,
exercise or exchange prices or otherwise, or due to warrants, options or rights
per share which are issued in connection with such issuance, be entitled to
receive Common Stock at an effective price per share that is lower than the
Exercise Price, such issuance shall be deemed to have occurred for less than the
Exercise Price on such date of the Dilutive Issuance), then the Exercise Price
shall be reduced to equal the Base Exercise Price, subject to adjustment for
reverse and forward stock splits and the like. Such adjustment shall be made

 



 

 

 

whenever such Common Stock or Common Stock Equivalents are issued; provided,
however, that notwithstanding the foregoing, the Exercise Price shall not be
adjusted to be less than the Reduced Exercise Price Floor; provided, further,
however, that the Exercise Price can be reduced below the Reduced Exercise Price
Floor if the Company is not then subject to Nasdaq Listing Rule 5635(d) or if
approved by the Principal Market. Notwithstanding the foregoing, no adjustment
will be made under this Section 2(a) in respect of an Exempt Issuance. If the
Company enters into a Variable Rate Transaction, despite the prohibition set
forth in the Purchase Agreement, the Company shall be deemed to have issued
Common Stock or Common Stock Equivalents at the lowest possible conversion price
at which such securities may be converted or exercised. The Company shall notify
the Holder in writing, no later than the Trading Day following the issuance of
any Common Stock or Common Stock Equivalents subject to this Section 2(a),
indicating therein the applicable issuance price, or applicable reset price,
exchange price, conversion price and other pricing terms (such notice, the
“Dilutive Issuance Notice”). For purposes of clarification, whether or not the
Company provides a Dilutive Issuance Notice pursuant to this Section 2(a), upon
the occurrence of any Dilutive Issuance, the Holder is entitled to receive a
number of Warrant Shares based upon the Base Exercise Price on or after the date
of such Dilutive Issuance, regardless of whether the Holder accurately refers to
the Base Exercise Price in the Notice of Exercise. In the event the Exercise
Price is reduced pursuant to this Section 2(a) the number of Warrant Shares
issuable hereunder shall be increased such that the aggregate Exercise Price
payable hereunder, after taking into account the decrease in the Exercise Price,
shall be equal to the aggregate Exercise Price prior to such adjustment (such
additional Warrant Shares the “Additional Shares”); provided, however that this
sentence shall not be applicable and shall have no effect prior to receipt of
shareholder approval pursuant to Nasdaq Listing Rule 5635(d) and for as long as
such rule is applicable to the Company. Notwithstanding the foregoing, no
reduction of the Exercise Price shall be less than twenty percent (20%) of the
Exercise Price on the Issuance Date (subject to appropriate adjustments for
stock splits, stock dividends, recapitalizations, reorganizations,
reclassifications, combinations, reverse stock splits or other similar
transactions after the Issuance Date) (the “Reduced Exercise Floor Price”);
provided, however, that the Exercise Price can be reduced below the Reduced
Exercise Price Floor if approved by the Principal Market. Company further agrees
that the proxy statement with respect to the Shareholder Approval will be
drafted such that such Shareholder Approval will extend to such a reduction
below the Reduced Exercise Price Floor and issuance of the Additional Shares.”

 

3.      Effectiveness. This Amendment shall be effective as of the Effective
Date.

 

4.      Effect. The terms and provisions of the Warrant and all other documents
and instruments relating and pertaining to the Warrant shall continue in full
force and effect, except as amended hereby. In the event of any conflict between
the provisions of the Warrant and the provisions of this Amendment, the
provisions of this Amendment shall control.

 

5.      Governing Law. This Amendment, and all matters arising directly or
indirectly herefrom, are to be construed and enforced in accordance with and
shall be governed by the internal laws of the State of New York without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York.

 

[Remainder of page intentionally left blank]

 

 

 

 

 



IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed as
of the Effective Date set out above.

 

 



 

XPRESSPA GROUP, INC.

 

 

By: _____________________

Name:

Title:

 

 

 



 